Citation Nr: 1526308	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to an initial compensable rating for a left ring finger scar.

3.  Entitlement to service connection for a bilateral foot deformity disability, to include pes planus, hallux valgus, and degenerative arthritis of the first metatarsophalangeal joints. 

4.  Entitlement to service connection for residuals of a frostbite injury of both feet. 

5.  Entitlement to service connection for allergies.  

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for a bilateral knee disability.  

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2010 rating decision granted service connection for a left ring finger scar, for which a noncompensable disability rating was assigned, and denied service connection for prostate cancer, bilateral pes planus and residuals of frostbite, allergies, a right total knee replacement, and a left total knee replacement.  The May 2010 rating decision denied service connection for a left shoulder injury, bilateral hearing loss, and tinnitus.  

In April 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On Apri 17, 2014, prior to the promulgation of a decision in the appeal of the Veteran's claim of service connection for prostate cancer, the Board received notification from the Veteran that a withdrawal of this appeal was requested.

2.  For the entire initial rating period, the Veteran presented with a single painful scar on the left ring finger.  

3.  The Veteran has a current bilateral foot deformity disability manifested by pes planus, hallux valgus, and degenerative arthritis of the first metatarsophalangeal joints.  

4.  The Veteran experienced an in-service occurrence of a bilateral foot deformity; the Veteran's bilateral foot deformity disability is etiologically related to active service.  

5.  The Veteran was not diagnosed with, or treated for, a frostbite injury during active service; the Veteran has not been diagnosed with, or treated for, residuals of a frostbite injury since service separation.  

6.  The Veteran has a current disability manifested by respiratory allergies; the Veteran's current allergy disability is not etiologically related to service.  

7.  The Veteran has a current left shoulder disability manifested by tendinitis; the Veteran's current left shoulder disability is not etiologically related to service.  

8.  The Veteran has a current bilateral knee disability manifested by degenerative joint disease.  

9.  The Veteran's current bilateral knee disability did not have its onset during active service.  Symptoms of the current bilateral knee disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.  The Veteran's current bilateral knee disability is not etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent initial disability rating, but no higher, for a left ring finger scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7805 (2014).  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral foot deformity disability have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for residuals of a frostbite injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for allergies have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran submitted written correspondence, dated April 17, 2014, in which he requested to withdraw the claim of service connection for prostate cancer.  The Veteran also requested to withdraw the claim at the April 2014 Board heading.  See Hearing Transcript p. 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to service connection for prostate cancer.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed without prejudice.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of entitlement to an initial compensable rating for a left ring finger scar, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the claims of service connection, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in July 2009, prior to the initial adjudication of the claims of service connection in January 2010 and May 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection for bilateral knee replacements, left shoulder injury, allergies, a bilateral foot condition including residuals of flat footedness and frostbite, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from November 2009, and the Veteran's statements.  

As indicated above, the Veteran was afforded VA medical examinations in November 2009 in connection with his claims of service connection for allergies, a left shoulder disability, a bilateral knee disability, and a bilateral foot disability.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA examinations are adequate with regard to the claims of service connection.  The opinions expressed within the November 2009 VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the issue of service connection for residuals of a frostbite injury, the Board acknowledges that the Veteran has not been afforded a VA medical examination.  In this case, there is no competent evidence indicating that a frostbite injury occurred in service, and there is no indication in the record that the Veteran experiences a residual frostbite disability that is associated with service.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  


Disability Rating for a Left Ring Finger Scar - Analysis

The Veteran contends that the symptomatology associated with his service-connected left ring finger scar is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  Specifically, the Veteran reports pain, swelling, and numbness resulting in decreased strength, decreased grip, and decreased functional use of the left ring finger.    

Scars are rated under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, depending on their location, quality, and associated symptomatology.  See 38 C.F.R. § 4.118.  Diagnostic Code 7800 is reserved for scars of the head, face, or neck.  Diagnostic Code 7801 is reserved for deep, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7802 is reserved for superficial, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7804 is reserved for unstable or painful scars.  Diagnostic Code 7805 is reserved for all other scars (including linear scars) and directs that these scars should be rated on the limitation of function of the affected body part.  Id.  The Veteran's left ring finger scar is currently rated under Diagnostic Code 7802.  The Veteran's scar is confined to the left ring finger and has been consistently been described as superficial; therefore, Diagnostic Codes 7800 and 7801 are not applicable.  

Under Diagnostic Code 7802 a 10 percent disability rating is assigned for superficial and non-linear scars affecting a total skin surface area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118.  Under Diagnostic Code 7804, a 10 percent rating will be assigned for one or two scars that are unstable or painful; a 20 percent rating will be assigned for three or four scars that are unstable or painful; and a 30 percent rating will be assigned for five or more scars that are unstable or painful.  Id.  Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code that would capture such effect.  Id. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a compensable disability rating under Diagnostic Code 7802.  However, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's left ring finger scar is a painful scar.  As such, the Board finds that a 10 percent disability rating is warranted for the Veteran's left ring finger scar under Diagnostic Code 7804.  See Schafrath, 1 Vet App. at 595.  

During the September 2009 VA examination, the Veteran reported numbness, swelling, and weakness in the ring finger and palm.  The Veteran also reported difficulty lifting heavy objects or gripping with his left hand.  The VA examiner noted that the Veteran denied pain, a sensation of pins and needles, or a burning sensation.  Upon physical examination, the VA examiner noted a slight soft tissue enlargement at the medial aspect of the proximal phalanx of the left ring finger with faint scarring that was well-healed, nontender, and hypopigmented.  The scar measured three centimeters by two centimeters and was without adhesions, keloids, or restrictions to movement.  The Veteran demonstrated normal range of motion with no complaints of pain, but demonstrated weakness in the left ring finger.  The examiner noted that there was no muscle atrophy in the hand or fingers and no loss of dexterity  or function due to other finger not being effected.  The examiner noted decreased sensation to light touch and pin in the proximal left ring finger and into the palm.  The VA examiner concluded that the Veteran's scar was asymptomatic with no limitations in function.  The diagnosis was left ring finger deep abrasion injury with mild residual faint scarring noted but asymptomatic and no limitations/residuals due to scar.

In a June 2009 statement, the Veteran indicated that his left ring finger hurts every day and has resulted in loss of use and strength in the finger.  In the June 2010 Notice of Disagreement, the Veteran indicated that he has "problems with that finger continuously each day from the time of injury to the present time."  

During the April 2014 Board hearing, the Veteran testified that he experiences pain and swelling in his finger on a constant basis, which has resulted in decreased strength, decreased functional use, decreased grip, and decreased movement.  In addition, the Veteran testified that he has been diagnosed with rheumatoid arthritis, but that the pain in his left ring finger predates the onset of arthritis and has been constant since service.  

As indicated above, the Veteran's left ring finger scar is currently rated as noncompensable under Diagnostic Code 7802, as the total skin surface area is less than 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  In this regard, the September 2009 VA examiner noted the left ring finger scar had a total surface area of six square centimeters.  The claims file contains no other objective measurement of the size of the Veteran's scar, and the Veteran has not contended that the scar has increased in size since the September 2009 VA examination.  Accordingly, a 10 percent disability rating under Diagnostic Code 7802 is not warranted.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left ring finger scar.  See Schafrath, 1 Vet App. at 595.  Specifically, the Board finds the weight of the evidence to be in relative equipoise as to whether the Veteran's left ring finger scar is painful.  While the September 2009 VA examiner described the Veteran's scar as asymptomatic, the Veteran has consistently indicated that the scar is symptomatic, and has specifically identified symptoms of pain, swelling, and numbness.  The Board finds the Veteran competent to report symptoms of pain, swelling, and numbness, as these are characteristics capable of lay observation.  See Layno, 6 Vet. App. 465.  As there is competent evidence in favor and against the finding, the Board will resolve reasonable doubt in favor of the Veteran and find that the Veteran's left ring finger scar is painful.  Further, the evidence establishes that the Veteran only has a single scar on the left ring finger.  Therefore, the Board finds that a 10 percent disability rating under Diagnostic Code 7804, but no higher, is warranted for the entire rating period on appeal.  

The Board has also considered application of Diagnostic Code 7805, which provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code that would capture such effect.  In this regard, Diagnostic Codes 5227 and 5230 provide disability ratings for limitation of motion solely in the ring finger.  However, under both Diagnostic Codes the maximum disability rating available is a noncompensable rating.  Additionally, the September 2009 VA examiner documented full range of motion and noted no indication of ankylosis in the left ring finger.  Therefore, the Board finds that a separate noncompensable rating under either Diagnostic Code 5227 or 5230 is not warranted.  While numbness of the left finger was noted at the time of the 2009 examination, there was no diagnosis of a neurologic condition associated with the scar and no higher or separate rating under the rating criteria pertaining to the peripheral nerves is warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left ring finger scar are specifically contemplated by the schedular rating criteria (Diagnostic Code 7804, 38 C.F.R. § 4.118), and no referral for extraschedular consideration is required.  In this case, the problems reported by the Veteran attributed to the service-connected left ring finger scar are specifically contemplated by the criteria discussed above.  He has asserted that he has pain, swelling, and numbness resulting in decreased strength, decreased grip, and decreased functional use of the left ring finger.  The weight of the evidence of the record as noted above demonstrates that the impairment is that the scar is painful.  The VA examination showed that there was no muscle atrophy in the hand or fingers and no loss of dexterity or function.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current left knee disability and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's left ring finger scar does not negatively affect his ability to work.  The September 2009 VA examiner indicated that the Veteran's left ring finger scar presents no limitation to his occupational functioning.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease and degenerative arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In contrast, pes planus, hallux valgus, residuals of frostbite, tendinitis, and respiratory allergies are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker, 708 F.3d 1331.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease and degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Bilateral Foot Deformity Disability - Analysis

The Veteran contends that service connection is warranted for a bilateral foot deformity disability.  Specifically, the Veteran contends that he incurred a bilateral foot deformity, to include flat feet and bunions, during service that has been symptomatic since service discharge.  

The Board first finds that the Veteran has a current bilateral foot deformity disability.  Upon VA examination in November 2009, the VA examiner provided a diagnosis of bilateral flat feet.  A July 2012 VA radiographic imaging reports reflect the presence of mild-to-moderate hallux valgus bilaterally with mild-to-moderate (left) and moderate (right) degenerative remodeling changes in the metatarsophalangeal joint of the great toes.  A July 2014 private medical opinion indicates that the Veteran has a bilateral pesplano valgus deformity with degenerative changes bilaterally in the mid-foot, hind-foot, and metatarsophalangeal joints of the great toes.  

The Board next finds that the Veteran has an in-service occurrence of a bilateral foot deformity.  A January 1968 service treatment record indicates the Veteran presented with complaints of sore feet, particularly during cold weather.  The service clinician indicated the Veteran had bilateral hallux valgus and referred the Veteran to the podiatry service.  A February 1968 service podiatry treatment record indicates that the Veteran reported that his bunions had improved.  Upon examination, the service clinician indicated the Veteran's feet were unremarkable except minimal bunions, and indicated that no treatment was warranted.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's current bilateral foot deformity disability is related to active service.  In this regard, the Veteran contends that continually since service he has experienced pain and difficulty walking due to injuries sustained during active service.  See June 2009 Statement; see also June 2010 Notice of Disagreement. 

Evidence against a finding of a nexus to active service is contained in the November 2009 VA examination report.  Following examination, the VA examiner opined that the Veteran's bilateral flat feet are less likely than not related to active service.  As rationale, the VA examiner opined that the Veteran was treated in service for his feet on one occasion with no history of trauma.  The VA examiner further indicated that several other contributing factors, including the natural "wear and tear" during the intervening 40 years, "play a role and contribute to [the] diagnosis."  The VA examiner did not provide a diagnosis of hallux valgus, and accordingly, did not provide an opinion as to any relationship between the Veteran's hallux valgus and active service.  

Evidence in favor of a finding of a nexus to active service is contained in the July 2014 medical opinion from the Veteran's private podiatrist.  In his opinion, the private podiatrist indicated that he has been treating the Veteran for bilateral foot pain, which the Veteran attributed to climbing up and down ladders during active service.  The private podiatrist indicated that the Veteran is showing signs of progressive worsening of his bilateral valgus deformity.  The private podiatrist opined that the Veteran's "symptoms are consistent with his physical exam and certainly could have been brought on by a result of working and climbing up and down ladders."  The private podiatrist further opined that the Veteran's military duties were "the likely potential of exacerbation of [his] arthritis and foot deformity."  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-49; see also Bloom, 12 Vet. App. at 187.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of and against a nexus between the Veteran's bilateral foot deformity and active service to be of relative equal probative weight.  The medical opinion of the private podiatrist was offered in connection with the podiatrist's ongoing treatment of the Veteran, indicating a strong familiarity with the Veteran's condition.  The Board finds this opinion to be competent medical evidence in favor of the Veteran's claim.  Likewise, the medical opinion contained in the November 2009 VA examination report was provided following an interview and examination of the Veteran.  The Board finds this opinion to be competent medical evidence against the Veteran's claim.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral foot deformity disability, to include pes planus, hallux valgus, and degenerative arthritis of the first metatarsophalangeal joints, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Frostbite Injury - Analysis

The Veteran contends that service connection is warranted for residuals of a frostbite injury that occurred during active service.  Specifically, the Veteran contends that during service he developed frostbite and currently experiences residual pain, burning, and skin irritation in both of his feet.  See Hearing Transcript pp. 11-15.  

After a review of all the evidence of record, lay and medical, the Board finds that the service connection is not warranted for residuals of a frostbite injury.  Specifically, the Board finds that the weight of the evidence of record indicates that the Veteran neither experienced an in-service frostbite injury nor has any current residuals of a frostbite injury.  

Service treatment records appear complete and do not contain any documented complaints of, diagnosis of, or treatment for a frostbite injury.  A January 1968 service treatment record indicates that the Veteran's complaints of foot pain increased during the cold weather, but provides no indication of a frostbite injury.  Additional service treatment records indicate that the Veteran sought treatment on multiple occasions for joint soreness and nasal congestion.  Additionally, the April 1968 service separation examination report indicates a normal examination of the feet.  The Board finds it unlikely that the Veteran would report symptoms of joint soreness, nasal congestion, and foot pain that worsened in cold weather, but not report a frostbite injury had the symptoms been present.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)). Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred).

Similarly, while the Veteran has reported symptoms of pain, burning, and skin irritation, the post-service medical evidence of record does not reflect any current residuals of a frostbite injury.  Post-service VA treatment records do not contain any documented complaints of, diagnosis of, or treatment for residuals of a frostbite injury.  The November 2009 VA examiner noted the Veteran's complaint of a burning sensation in his feet, but did not ascribe this symptom to any frostbite injury that may have occurred during service.  Further, in the July 2014 medical opinion, the private podiatrist indicated that the Veteran reported an episode of frostbite while in the military, but provided no diagnosis of a residual injury or ascribed any of the Veteran's symptoms to the reported frostbite injury during service.  

During the April 2014 Board hearing, the Veteran testified that he was repetitively exposed to cold weather while stationed in Germany.  Specifically, the Veteran testified that for six months of the year, he was required to perform field exercises in slush, ice, and cold water, and was only provided with thin-soled boots that provided no protection from the elements.  See Hearing Transcript pp. 12, 15.  As a result, the Veteran reports pain, a burning sensation, skin roughness, and skin peeling.  See Hearing Transcript pp. 12-13.  The Veteran is competent to report symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his reported symptoms due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current symptoms and service.  Absent competent, credible, and probative evidence of a nexus between the Veteran's current symptoms and service, the Board finds that the Veteran's current symptoms are not related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for residuals of a frostbite injury, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for residuals of a frostbite injury, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Allergies - Analysis

The Veteran contends that service connection is warranted for allergies.  Specifically, the Veteran contends that during service he experienced itchy eyes, a runny nose, and eye redness, but did not seek treatment for these symptoms.  See Hearing Transcript pp. 16-17.  The Veteran also contends that he currently experiences allergies to cedar, grass, and other dry allergies that he usually treats with over-the-counter medications but occasionally requires antibiotic medications.  See id at pp. 16-18.  

The Board first finds that the Veteran sought treatment for allergies during service.  Specifically, a May 1968 service treatment record indicates the Veteran "requested to see doctor concerning allergy" and requested prescription medication.  Additional service treatment records indicate the Veteran sought treatment for symptoms attributed to respiratory colds on several occasions, including in January 1967, August 1967, September 1967, January 1968, and February 1968, but no subsequent treatment for allergies.  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has a current disability manifested by allergies.  In this regard, VA treatment records are absent for any complaints of, diagnosis of, or treatment for respiratory allergies.  VA and private treatment records identify that the Veteran is "allergic" to penicillin, indicating that the Veteran has a known adverse reaction, manifested by hives, following administration; however, the Board finds this "allergy" to be distinct than the respiratory allergies described by the Veteran.  

Upon VA examination in November 2009, the Veteran reported allergic episodes occurring five to six times per year that the Veteran self-manages with over-the-counter medications.  The VA examiner noted no productive cough, no sputum production, no dyspnea on exertion, and no symptomatic incapacitating episodes.  The VA examiner provided a diagnosis of chronic allergies.  

Private treatment records also document respiratory symptoms, but the most recent of such records are from 2006.  A July 2006 private treatment record indicates the Veteran presented with a productive cough, nasal drainage, eye redness and itchiness, and a hoarse voice of one-week duration.  The private physician noted no complaints of sneezing or fever, and found no wheezing or rales upon examination.  The private physician noted differential diagnoses of sinusitis and allergic rhinitis.  A subsequent August 2006 private treatment record (ten days later) noted continued complaints of a cough and nasal congestion.  The private physician provided a diagnosis of allergic rhinitis with persistent cough.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current allergies were not incurred in, or are otherwise related to, active service.  In this regard, the July 2006 private treatment record that provided a differential diagnosis of allergic rhinitis is the first post-service medical documentation of a respiratory condition with an allergic component.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

As indicated above, the Veteran was afforded a VA examination in November 2009 regarding his claim of service connection for allergies.  Following examination, the VA examiner indicated that the Veteran was seen for one episode of allergies during service.  The VA examiner then opined that "[i]t is less likely than not that his allergies can be linked to the 1 visit that was 40 years ago as multiple and different allergies could have occurred during all these years."  

In contrast, the Veteran contends that he developed allergies during active service and has continued to experience allergies since service separation.  Specifically, the Veteran contends that since he developed allergies while on active duty, he has "suffered from allergies continuously without any interruption and [his] allergies now are very severe."  See June 2009 Statement; see also June 2010 Notice of Disagreement.  The Veteran is competent to report symptoms, such as nasal congestion and itchy and red eyes, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, however, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his allergies due to the medical complexity of the matter.  See Jandreau, 492 F.3d 1372, 1377 n.4.  In addition, the Board finds the Veteran's statements regarding symptoms since service to be inconsistent with the evidence of record.  In the June 2009 statement, the Veteran indicated that his allergies are severe and have occurred "continuously without any interruption" since service.  Additionally, during the April 2014 Board hearing, the Veteran testified that three times a year his allergies are of such severity that he requires prescription antibiotic treatments.  See Hearing Transcript pp. 17-18.  In contrast, during the November 2009 VA examination, the Veteran reported only five to six episodes of year, none of which are incapacitating, and all were managed with over-the-counter medications.  Further, VA and private treatment records from 2004 forward only document treatment for a single episode of allergic rhinitis.  Accordingly, with respect to establishing a nexus to service, the Board finds the Veteran's lay statements to be outweighed by the November 2009 VA examiner's opinion that provides competent, credible, and probative evidence consistent with the other evidence of record.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for allergies, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for allergies, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Shoulder Disability and Bilateral Knee Disability - Analysis

The Veteran contends that service connection is warranted for a left shoulder disability and a bilateral knee disability.  Specifically, the Veteran contends that he suffered injuries to his left shoulder and both knees during service and has continued to experience pain and functional limitations since service separation.  Regarding both the left shoulder and knee joints, the Veteran indicated that during service he worked in the ordinance and supply unit, which required him to repetitively maneuver on and off shelving units without the use of ladders.  Regarding the left shoulder, the Veteran indicated that he would have to hang off the shelving units to complete his work, and it was this repetitive stress that he believes led to his current left shoulder condition.  See Hearing Transcript pp. 18-19.  Regarding both knees, the Veteran indicated that he would have to routinely jump off the shelving units onto the cement floor, and it was this repetitive stress that he believes led to his current bilateral knee condition.  See Hearing Transcript p. 8.

The Board first finds that the Veteran has current disabilities related to his left shoulder and both knees.  Upon VA examination in November 2009, the VA examiner provided diagnoses of left shoulder tendinitis and bilateral total knee arthroplasty.  Additionally, private treatment records indicate that the Veteran underwent bilateral total knee replacement in April 2008.  

The Board next finds that the weight of the evidence is in relative equipoise as to whether the Veteran had an in-service injury relating to the left shoulder or knees.  An April 1967 service treatment record indicates that radiographs of the knees were normal; the treatment record provides no documentation of any examination or diagnosis provided.  An August 1967 service treatment record indicates the Veteran reported soreness in his left shoulder; the treatment record provides no documentation of any examination, diagnosis, or treatment regarding the left shoulder.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current left shoulder disability and bilateral knee disability were not incurred in, or are otherwise related to, active service.  In this regard, the April 1968 service separation examination report indicates a normal upper and lower extremity orthopedic examination.  Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic knee symptoms in service or continuous knee symptoms since service separation.  

Upon VA examination in November 2009, the VA examiner noted the one in-service treatment record each for the left shoulder and knees, and noted no history of trauma.  Regarding both the shoulder and knee disabilities, the VA examiner opined that it is less likely than not that either condition is related to the one treatment noted during service.  The VA examiner further indicated that several other contributing factors, including the natural "wear and tear" during the intervening 40 years, "play a role and contribute to [the] diagnosis."  

In support of the appeal, the Veteran submitted a May 2014 medical opinion from his private physician.  In this May 2014 opinion, the private physician indicated that he had been treating the Veteran since September 2002, at which time the Veteran reported bilateral knee pain.  The private physician opined that the Veteran's "physical activity (jumping from structures to cement floors for 18 months per the [Veteran]) in the service may have contributed to the condition of his knees."  

As indicated above, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri, 4 Vet. App. at 470.  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-49; see also Bloom, 12 Vet. App. at 187.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

Regarding the bilateral knee disability, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration, and finds that the opinion provided by the November 2009 VA examiner is more probative that the provided by the May 2014 private physician.  The May 2014 private medical opinion appears to provide positive support for the claim; however, the Board finds the rationale behind this opinion to be insufficient.  While the private physician's conclusion appears favorable, it does not comprise probative evidence on the issue of medical nexus.  The private medical opinion, which appears to be based entirely on the Veteran's own reported history, is one that addresses possibility of an in-service etiology, not probability.  The private opinion indicates the repetitive jumping "may have contributed" to the Veteran's knee disability.  This opinion cannot be construed as a statement that the Veteran's bilateral knee disability is likely related to service.  The opinion is therefore a speculative one.  See Bloom, 12 Vet. App. at 187 (A medical statement using the term "could," "may," or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

In contrast, the November 2009 VA examiner's opinion is supported by a rationale that considered the entire evidence of record.  The VA examiner provided a review of the left shoulder and bilateral knee disabilities, to include a history provided by the Veteran and a review of the Veteran's service treatment records.  Additionally, the VA examiner provided an opinion that addresses the probability of an in-service etiology, indicating that the Veteran's current disabilities were less likely than not related to service.  In short, the Board finds that the VA examiner's opinion is competent, credible, and probative medical evidence supported by a sufficient rationale.  In comparison to the conflicting medical opinions regarding the Veteran's bilateral knee disability, the Board finds the VA examiner's opinion is based on a more comprehensive review of the Veteran's medical history; as such, the November 2009 VA examiner's opinion is more probative than the May 2014 private medical opinion. 

The Veteran is competent to report symptoms, such as pain and functional limitations, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, the Board finds the Veteran's statements regarding his left shoulder to be inconsistent.  On one hand, the Veteran reported that he injured his left shoulder in August 1967, and that since this injury he experienced "a lack of use and strength in [his] left shoulder."  See June 2009 Statement.  In contrast, during the April 2014 Board hearing, the Veteran testified that his duties required him to repetitively hang from shelves while moving supplies with the other hand.  The Board finds these statement to be in conflict as had the Veteran suffered an injury in April 1967 that resulted in a loss of use, he likely would been unable to complete his in-service duties that required significant shoulder strength, including hanging from shelves or moving supplies with one arm.  Additionally, the service treatment records do not show any trauma to the left shoulder in August 1967, but only a report of soreness.  Therefore, the Board finds that the Veteran is not a credible historian of events regarding a left shoulder injury or symptoms he may have experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  As such, the Board finds that the Veteran's statements regarding his left shoulder injury, as they relate to the element of nexus, are not competent evidence, and therefore, these statements are afforded no probative value.  

The Board finds the Veteran's statements regarding his knees to also be inconsistent with the medical evidence of record.  In a June 2009 statement, the Veteran indicated his injured his knee in April 1967 that resulted in pain and a limp while walking, which the Veteran reports has been present "continuously without break since I received my in-service injuries."  See also July 2010 Notice of Disagreement.  During the April 2014 Board Hearing, the Veteran testified that he has continually had pain, achiness, and buckling of his knees since service.  See Hearing Transcript pp. 8-9.  The first post-service medical documentation of knee complaints is contained in a September 2002 private treatment record, more than thirty years following service separation.  See Maxson, 230 F.3d at 1333.  While the September 2002 private treatment record notes that the Veteran "hurt [his knees] a number of years ago," the private treatment record does not identify a particular mechanism of injury or relate the Veteran's symptoms to service.  The Board finds that the assertions as to continuity of symptoms since service are not credible.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's bilateral knee symptoms did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

Additionally, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his current left shoulder or knee disabilities due to the medical complexity of the matters involved.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Tendinitis and degenerative joint disease require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between the current left shoulder and bilateral knee disabilities and the Veteran's service, the Board finds that the Veteran's left shoulder and bilateral knee disabilities are not directly related to service.  

For the reasons discussed above, the Board finds that the weight of the competent evidence demonstrates the Veteran's left shoulder and bilateral knee disabilities were not incurred in service or is otherwise related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left shoulder and bilateral knee disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)






ORDER

The appeal of service connection for prostate cancer is dismissed.  

Entitlement to an initial 10 percent disability rating, but no higher, for a left ring finger scar is granted.  

Service connection for a bilateral foot deformity disability, to include pes planus, hallux valgus, and degenerative arthritis of the first metatarsophalangeal joints, is granted. 

Service connection for residuals of a frostbite injury is denied.  

Service connection for allergies is denied. 

Service connection for a left shoulder disability is denied.  

Service connection for a bilateral knee disability is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).

In the present case, a VA audiological examination was scheduled to occur in April 2010, but the Veteran failed to report for the examination and did not provide any reason for his failure to report.  See 38 C.F.R. § 3.655(b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  However, during the April 2014 Board hearing, the Veteran testified that he did not receive notification of the April 2010 VA audiological examination.  In light of the Veteran's attendance of other scheduled examinations and the fact that there is no indication in the claims file that notice of the April 2010 VA examination was sent to the Veteran, the Board finds the Veteran's claim that he did not receive notice of the April 2010 examination to be credible.  For this reason, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and as such, the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655(a).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following actions:

1. Reschedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, a copy of this Remand, and all other pertinent records must be made available to the examiner.  All indicated tests and studies are to be performed and all findings are to be reported in detail.

If either hearing loss or tinnitus is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  A complete and detailed rationale is requested for each opinion that is rendered.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


